DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 6-12 are cancelled. 
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art WO2011/138030 A1 teaches a composite material comprising components (A) thermo-responsive polymer and (B) polyurethane materials (see col 6 lines 1 -65) and additional component (polyolefin), however, fails to teach at least one clay mineral, wherein component (C) is layered silicate…as claimed. 
The secondary reference, WO 2009/108764 A1 teaches making rigid foams, including wallastonite, such as calcium metasilicate.  However, the secondary reference fails to that the component C is layered silicate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Li et al (US 2014/0272372 A) teach layered silicate for composite and method of forming the same. 
Pinnavaiva et al (US 2011/0281993 A1) teach surfactant-templated mesoporous silicate and mesoporous layered silicate clays having certain porosity parameters used as reinforcing agents for polymers to make composites. 
Martin et al (US 2011/0060072 A1) teach polymer composites having particles with mixed organic modification, the composite including layered silicate. 
US 9,174,089 B2 teaches using layer silicate in polyurethane for forming golf ball cover, however, fails to teach including thermos-responsive polymer and additional component.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743